PER CURIAM.
Miami-Dade County (“the County”) appeals from a jury verdict finding it liable and assessing damages for additional expenses incurred by F & L Construction (“F & L”) as a result of delays and additional work requirements. The County contends that F & L is limited by the liquidated damages as agreed to by the parties. We agree and reverse only the damage portion of the verdict.
While there is no dispute that the County breached the contract and is responsible for delay damages as a result, the evidence and findings do not support an assessment of damages above the liquidated damages amount agreed to by the parties. Accordingly, we reverse only that portion of the Final Judgment that determines the amount of the damages awarded to F & L and remand to the trial court for calculation of the amount of damages the County owes F & L pursuant to the liquidated damages agreement reached by the parties.
Affirmed in part, reversed in part, and remanded with instructions.